Citation Nr: 1617974	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-06 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for neck/trapezius disability. 

2.  Entitlement to a rating in excess of 30 percent for herpes simplex virus (HSV).

3.  Entitlement to a rating in excess of 70 percent for a major depressive disorder (depression).   

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1994 to July 1994, and active duty from February 2002 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an October 2009 rating decision by the VA RO in Detroit, Michigan.  In relevant part, the March 2008 decision granted service connection for HSV and rated the disorder as noncompensable, while the October 2009 decision denied a rating in excess of 30 percent for depression.  

In August 2013, the Board remanded this matter for additional development and medical inquiry.  The case has been returned to the Board for appellate consideration.  

The record consists entirely of electronic claims files and has been reviewed.  

In the decision below, the Board will decide the claims regarding neck pain and HSV.  The increased rating claim for depression and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Cervicalgia is as likely as not due to injury during active service.  

2.  The Veteran is treated with systemic therapy for HSV, but not on a constant or near-constant basis.  


CONCLUSIONS OF LAW

1.  Cervicalgia, residuals of cervical trauma, was incurred in service.  38 U.S.C.A. § 1110 (West 2014).

2.  The criteria for a rating in excess of 30 percent, for service-connected HSV, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in November 2006 and April 2009 of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant's medical treatment records have been obtained with respect to the claims being decided herein.  She has not identified any outstanding private or VA treatment records pertinent to the issues.  Moreover, the Veteran underwent several VA examinations during the appeal period, reports and opinions of which adequately address the claims decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claims below.

II. The Claim for Service Connection

The Veteran claims that she incurred a neck/trapezius disability during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A service connection finding is warranted for neck disability for the following reasons.  

First, the Veteran has been diagnosed with neck disability during the appeal period.  In July 2008, a treating VA physician diagnosed the Veteran with cervicalgia.  In October 2013, VA radiology examination indicated foraminal narrowing "probably due to technique and position."  

Second, October 2003 service treatment records (STRs) note the Veteran's complaints of neck pain during service, and that she "received a shot" for her pain and complaints of spasm.  One STR notes chronic "muscle spasms" and indicates that service "aggravated" an injury the Veteran incurred during a motor vehicle accident (MVA) prior to service.  Indeed, the STRs corroborate the Veteran's lay assertion that carrying heavy rucksacks on long marches during service injured her neck area.  The Veteran is competent, moreover, to attest to observable matters such as any pain and limitation she may have experienced with her neck during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Third, in the only medical opinion of record addressing the issue, a VA examiner supported the Veteran's claim.  In a January 2008 VA compensation examination report, the examining physician found the Veteran's neck pain as likely as not related to "activities during her military service."  

As the evidence indicates neck pain disability as the result of an injury during service, a service connection finding is warranted.  38 U.S.C.A. § 11110; Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Here, we are not faced with pain alone.  Rather, the pain has been attributed to an activity.

In its August 2013 remand, the Board sought medical inquiry into this issue, to include commentary regarding whether a neck disorder pre-existed service, whether service aggravated the disorder, and if a disorder did not preexist service, whether service directly related to a neck disorder.  The inquiry was prompted by evidence of record indicating a MVA (from which the Veteran may have injured her neck) prior to the Veteran's second period of active duty (commencing in February 2002).  In response, the Veteran underwent VA examination in December 2013.  The examination report is not responsive to the Board's inquiries, however.  As the evidence detailed above is sufficient to grant service connection, the Board will not remand the case again for additional medical inquiry.   




III.  Increased Rating Claim for HSV

The Veteran was discharged from active service on September 22, 2006.  The following month, she filed a service connection claim for HSV.  In the March 2008 rating decision on appeal, the RO granted the claim and awarded a 0 percent rating effective September 23, 2006.  Later in the appeal period, in a March 2014 rating decision, the RO granted a 30 percent rating effective September 23, 2006.  The Veteran continues to seek a higher disability rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the decision below, the Board will consider whether a higher rating has been warranted at any time from September 23, 2006 (the day following the Veteran's discharge from active service).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

No specific Diagnostic Code (DC) addresses HSV.  As such, HSV has been rated in this matter by analogy under DC 7899-7806.  38 C.F.R. § 4.118.  Diagnostic Code 7899 designates that the service-connected disability is a skin disorder that is rated by analogy under DC 7806, which addresses skin disorders such as dermatitis.  38 C.F.R. § 4.27.  Under DC 7806, compensable ratings of 10, 30, and 60 percent are authorized.  As the Veteran has been rated as 30 percent disabled for HSV since discharge from service, the Board's inquiry will focus on whether the next-highest (and maximum) rating of 60 percent has been warranted.  A 60 percent rating is warranted under DC 7806 where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the skin disorder, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the Veteran asserts that a 60 percent rating should be assigned under DC 7806 because she uses systemic therapy for HSV on a daily, or constant, basis.  The preponderance of the evidence indicates that, over any 12-month period during the appeal period, she does not use systemic medication constantly or near constantly for HSV.   

Pursuant to the Board's August 2013 remand, the Veteran underwent VA compensation examination in December 2013.  The examiner detailed the Veteran's medical history with HSV, indicated a review of the claims file, and noted that she examined and interviewed the Veteran.  The Veteran reported breakouts "2-3 times per month[.]"  The examiner found no active lesions on the Veteran's vaginal area at the time of the examination, but did find "residual hyperpigmentation from prior outbreaks involving 3% total body surface area, and 0% exposed body surface area."  

The December 2013 VA examiner noted the Veteran's use of systemic medications such as Valtrex and acyclovir during the appeal period.  Since service discharge, "she has either been on p.r.n. therapy with oral antivirals with outbreaks or chronic suppressive therapy."  The examiner stated that "chronic suppressive therapy was initiated for short a period of time in March of 2010 and more recently in June of 2012 and again in May of 2013."  The examiner noted "an ongoing history of chronic oral antiviral therapy that continues to this day."  But the examiner found the systemic therapy to be less than constant, and less than near constant.  This is the essential finding in the report because - given the small size of the infected area - the only means to a 60 percent rating under DC 7806 would be through evidence of constant or near constant systemic therapy.  

The findings in the December 2013 VA report are of probative value because the examiner demonstrated a familiarity with the Veteran's case and explained her findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Moreover, the report is helpful in assessing the crucial question on this issue - regarding constant or near constant systemic therapy - because the information found in VA treatment records is not clear.     

An April 2007 VA compensation examination report notes the Veteran's use of generic Valtrex, and notes her report that she uses the medicine during an outbreak.  Another April 2007 VA report notes the Veteran's report that she pursued suppressive therapy with oral medication to treat HSV while on active duty, but that her physician advised her in 2005 that she should "stop the suppressive therapy because reportedly it decreased her immunity."  The Veteran indicated that, since then, she had used acyclovir as needed, or during the several days surrounding her outbreaks.  In June and September 2007 VA treatment records, the Veteran indicated that she wanted to renew a prescription for acyclovir to have the medication "on hand" in the case of a flare up.  

In a December 28, 2007 VA record it is indicated that, due to pregnancy, the Veteran's OB/GYN prescribed daily acyclovir use out of concern there would be an outbreak during delivery (child delivered in February 2008).  A January 2008 VA compensation examination report noted the Veteran's continued use of acyclovir twice daily pursuant to the December 2007 obstetrician's orders.  Moreover, VA treatment records dated between July 2008 and July 2015 indicate active prescriptions for daily acyclovir use for "daily prophylaxis" and for "maintenance and outbreak prevention."  Many of these records state that acyclovir should be used "after acute outbreak resolved for suppression of herpes."  

However, in January 2012, the Veteran's treating physician indicated that the Veteran was not using acyclovir, and that she was experiencing "recurrent" HSV outbreaks.  December 2012 VA treatment records indicate the use of acyclovir "for 3-5 days as needed when she has outbreaks of herpetic vulvar lesions (which is nearly monthly)."  The physician indicated that the Veteran "[h]as not been taking it as a chronic suppressive medication."  The physician "reinforced the need to take the medication BID chronically to avoid outbreaks."  

Consistent with the December 2013 VA examiner's findings, a May 2013 VA treatment record notes the use of acyclovir, and states "on chronic suppressive therapy."  But VA treatment records dated in 2014 and 2015 indicate use of acyclovir "as needed" for HSV.  

In sum, the evidence has been unclear since December 2007 regarding the frequency of the Veteran's acyclovir usage.  Nevertheless, the December 2013 VA report provides clarity on this issue, particularly with regard to its finding that the Veteran's use of systemic therapy is not constant or near constant.  38 C.F.R. § 4.118, DC 7806.  When considering this report's findings, the evidence of record preponderates against the Veteran's claim for increased rating.  

As the preponderance of the evidence is against the Veteran's claim for increased rating for HSV, the benefit of the doubt doctrine does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).  

IV.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Board has specifically considered the rating criteria addressing HSV, particularly the size and location of infection, and the nature of therapy used to treat it.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  

In addition to HSV, the Veteran is service connected for depression, headaches, back pain, and foot disabilities.  The Veteran has not indicated, and the medical evidence has not suggested, that HSV has resulted in further disability when considered in combination with depression, headaches, back pain, and/or foot disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for cervicalgia, residual of injury, is granted.  

Entitlement to an increased rating for HSV is denied.  


REMAND

The most recent comprehensive VA compensation examination into the Veteran's increased rating claim for depression was conducted in December 2013.  Since then, the Veteran has undergone multiple hospitalizations for her depression, to include as recent as July 2015.  This evidence indicates that the Veteran's depression has worsened.  A new examination should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In several statements of record, the Veteran asserts that her depression causes her to be unemployable.  In February 2015, the RO acknowledged her statements by providing her VCAA notice for a TDIU claim.  But a TDIU claim has not been adjudicated by the RO.  As a TDIU claim is part of an increased rating claim when raised by the record, the TDIU claim has been added to this appeal, and should be adjudicated on remand.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Since the most recent supplemental statement of the case (SSOC) dated in June 2014, VA has added to the record a substantial amount of relevant evidence pertaining to the increased rating claim for depression.  The Veteran has not waived initial AOJ review of the evidence.  Another SSOC should be issued therefore.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Lastly, any outstanding VA medical evidence should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA evidence.  The most recent VA treatment records are dated in August 2015.  If attempts to find the additional information are unsuccessful, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Afford the Veteran a VA examination to determine the current severity of her depression.  The examiner should review the electronic claims file to include a copy of this remand.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner should address the Veteran's recent hospitalizations and expressly comment on the issue of whether the Veteran's depression causes total occupational and social impairment.  See 38 C.F.R. § 4.130, DC 9434.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's increased rating claim for depression should be readjudicated.  In so doing, the AOJ should also adjudicate a TDIU claim.  All applicable laws and regulations, and all evidence received since the June 2014 SSOC, should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


